             Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

 THE GREEN ROOM SOUL FOOD
 STEAKHOUSE, LLC; et al.

                             Plaintiffs,
 v.
                                               Case No. CV-20-1130-J
 OKLAHOMA COUNTY BOARD
 OF COMMISSIONERS,

                             Defendants.       HEARING REQUESTED




    NOTICE OF POSSIBLE CONFLICT OF INTEREST BY THE
  OKLAHOMA COUNTY DISTRICT ATTORNEY’S OFFICE IN ITS
 REPRESENTATION OF COMMISSIONER KEVIN CALVEY, CHAIR
       OF THE BOARD OF COUNTY COMMISSIONERS

       COMES NOW, the Plaintiffs THE GREEN ROOM SOUL FOOD

STEAKHOUSE, LLC; et al., respectfully submits this Notice of Possible

Conflict by the Defendants’ counsel, the Oklahoma County District Attorney’s

Office, for the Court’s consideration. This conflict of interest of the District

Attorney has been raised by the Chair of the BOARD OF COUNTY

COMMISSIONERS OF THE COUNTY OF OKLAHOMA in a recent

Oklahoma County state filing. See Attachment 1. (As the Rules of Professional

Conduct mandate, a lawyer may not act contrary to his or her client. See Rule

1.2, 1.7).


                                           1
         Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 2 of 16




                                    SUMMARY

      The    Oklahoma      County   District   Attorney’s   Office   is   currently

representing the BOARD OF COUNTY COMMISSIONERS OF THE

COUNTY OF OKLAHOMA (“BOCC”) and is currently in litigation against

the BOCC’s Chair KEVIN CALVEY arising from the use of CARES Act funds

and the Jail Trust. In light of ongoing litigation by the Oklahoma County

District Attorney’s Office opposing Defendants’ leader KEVIN CALVEY, their

publicized and official public filings in the state district court matter opposing

their own “client” CALVEY’s questionable actions in the handling of CARES

Act funds (which are at the heart of this litigation). Further, in light of recent

revelations, there is the likely possibility that the Oklahoma County District

Attorney’s   Office   is   (or   has)   conducted   a   criminal     investigation

(formal/informal or official/unofficial) into the BOCC’s Chair CALVEY calls

for this Court to hold a hearing on whether the Oklahoma County District

Attorney’s Office has a conflict of interest in representing Defendants’ primary

leader in CALVEY.1



1It is known the Oklahoma County District Attorney David Prater uses the
Multi-County Grand Jury to conduct personal and private investigations that
are kept solely within his personal office and conducted by his own investigator
without knowledge of the Attorney General of Oklahoma. See Debra Cassens
Weiss, Investigator claims DA wrongly ordered probe of criminal justice
reformers, American Bar Association Journal available at

                                        2
          Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 3 of 16




      The Court should hold a hearing to ensure that the Defendants’

(CALVEY as the “Chair” of the BOCC) legal interests are not compromised

and the Oklahoma County District Attorney’s Office does not have a conflict of

interest with its current litigation against CALVEY and is not conducting (or

directing) a formal or informal (official/unofficial) criminal investigation into

Commissioner KEVIN CALVEY. The BOCC/Commissioner CALVEY can

request the County to seek outside, independent counsel or representation

through the Oklahoma Attorney General or another District Attorney’s Office.

Commissioner CALVEY, as a license attorney and a proposed beneficiary of

CARES Act funds at $450.00 per hour,2 may wish to represent himself as he

has at the state district court level. This suggestion is not unusual as it is the

current and ongoing process in a matter of United States v. Mayes, et al, CR-

20-240-F before the Honorable Stephen P. Friot. See Docs. 50, 51, 54, 55, 64,

and 65.




https://www.abajournal.com/news/article/investigator-claims-da-wrongly-
ordered-probe-of-criminal-justice-reformers (last visited 25 NOV 2020).
2 Brett Dickerson, Calvey could become county manager in CARES consulting

firm contract (available at https://freepressokc.com/calvey-could-county-
manager-cares-act-consulting-firm-contract/ (last visited 18 NOV 2020) (an Iowa
firm RSM US LLP would act as “consultants” on use of CARES Act funds with
County Commissioner CALVEY as a “senior member of management” to assist
and to be paid “on an hourly basis ranging from $450 per billable hour for
“Partner or Principal” all the way down to $150 per hour for an “Associate.”
                                          3
         Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 4 of 16




                               INTRODUCTION

      The Plaintiffs do hereby advise the Court regarding a possible conflict to

preserve the integrity of the proceeding. The Oklahoma Rules of Professional

Conduct (“Oklahoma Rules”) apply here because this Court sits in Oklahoma

and has adopted the Oklahoma Rules of Professional Conduct (“Oklahoma

Rules”). See W.D. Okla. L.CvR. 83.6(b); Oklahoma Rule 8.5. The Plaintiffs

believes this possible conflict of interest implicates Oklahoma Rules of

Professional Conduct 1.1, 1.2, 1.3, 1.6, 1.7, 1.8, and 1.10.

      If necessary, the Plaintiffs request the Court to resolve the possible

conflict of interest on the record between that of the Defendants’ “law firm” and

the primary leader/spokesman (and a licensed attorney) of the Defendants

(Commissioner Calvey). United States v. Migliaccio, 34 F.3d 1517, 1528 (10th

Cir. 1994) (“[W]hen [a party] is aware of a conflict of interest, it has a duty to

bring it to the court’s attention and, if warranted, move for disqualification.”);

United States v. McKeighan, 685 F.3d 956, 966 (10th Cir. 2012).

      A party is routinely encouraged to advise the court of any conflicts at the

earliest stage of the proceedings and as circumstances warrant. United States

v. Malpiedi, 62 F.3d 465, 470 (2nd Cir. 1995); Mannhalt v. Reed, 847 F.2d 576,

583-584 (9th Cir. 1994); see also United States v. Morelli, 169 F.3d 798, 812

(3rd Cir. 1999). The Plaintiffs bring this matter to the Court’s attention,

                                        4
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 5 of 16




consistent with its duties of competence and diligence under Oklahoma Rules

1.1 and 1.3, to preserve the integrity of the proceedings and to prevent appeals

or collateral attacks on any findings and orders. Conflicts of interest implicate

due process rights and present the potential argument that a party was denied

a fair hearing because of their assigned counsel’s conflict of interest. Under

the former Code of Professional Responsibility, Canon 9 of the Disciplinary

Rules provided, “A lawyer should avoid even the appearance of impropriety.”

                                DISCUSSION

   1. The Oklahoma County District Attorney’s Office has entered its

      appearance      on    behalf    of       the   BOARD     OF     COUNTY

      COMMISSIONERS OF THE COUNTY OF OKLAHOMA (BOCC).

      [Docs. 10, 15, 16].

   2. Defendants’ CALVEY also serves as the “Chair” of the BOCC, created

      the “Jail Trust,” voted himself as a member of the Jail Trust (that was

      to receive the entirety of the $47 million in CARE Act funds), sought

      state legislation to compel the residents of Oklahoma County to be

      responsible for any legal judgments against the Trust, and has been the

      proponent to move all CARE Act funds ($47 million) to the Jail Trust.

      CALVEY was also the sole vote to oppose residents and small business




                                           5
         Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 6 of 16




      owners affected by the COVID pandemic to have access to CARES Act

      funds.

    3. On October 6 2020, Defendants’ CALVEY “sued” himself from his

      official capacity as an Oklahoma County Commissioner against his

      official capacity as a member of the Jail Trust. See Attachment 2.

         a. On October 14, 2020, the Oklahoma County District Attorney’s

            Office filed to intervene.3

         b. On November 2, 2020, both the Oklahoma County District

            Attorney’s Office and the Jail Trust (which CALVEY is a member

            of as well) filed a motion to dismiss opposing the Defendants’

            CALVEY.

         c. On November 18, 2020, it was revealed that while Defendants’

            Commissioner CALVEY was serving as the Chair of the BOCC

            and a member of the “Jail Trust,” he was also pushing to personally




3
 The Court may take judicial notice of various state court records. See United
States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (court may exercise
"discretion to take judicial notice of publicly-filed records in [this] court and
certain other courts concerning matters that bear directly upon the disposition of
the case at hand"). Available online at the Oklahoma Supreme Court Network,
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=
cv-2020-2065 (last visited on 26 NOV 2020).
                                           6
         Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 7 of 16




            gain as a consultant on use of CARE funds at a rate of $450.00 an

            hour.4

    4. The Oklahoma County District Attorney’s Office has previously opened

      up investigations into Defendants’ County Commissioner Brian

      Maughn,5 “as well as numerous other elected officials that were notified

      of Oklahoma County District Attorney’s “investigations,” but were never

      prosecuted. Based on good faith belief of that Office’s past practices and

      statements of former employees, it has been conveyed to the undersigned

      that Oklahoma County District Attorney David Prater may have

      previously investigated, or currently is investigating (either officially or

      unofficially), his own “client” Defendant KEVIN CALVEY.

                       AUTHORITY AND ANALYSIS

      This on its face is a clear conflict of interest in accordance with Oklahoma

The Oklahoma Rules of Professional Conduct, Rule 1.7(a), provides:

      (a) A lawyer shall not represent a client if the representation of
      that client will be directly adverse to another client, unless:
            (1) The lawyer reasonably believes representation will not
            adversely affect the relationship with the other client; and


4 Brett Dickerson, Calvey could become county manager in CARES consulting
firm contract; available at https://freepressokc.com/calvey-could-county-
manager-cares-act-consulting-firm-contract/
5 See Oklahoma County commissioner [sic] to run again after not being

charged (March 5, 2020); https://oklahoman.com/article/5656616/oklahoma-
county-commissioner-to-run-again-after-not-being-charged
                                         7
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 8 of 16




            (2) Each client consents after consultation.
      (b) A lawyer shall not represent a client if the representation of
      that client may be materially limited by the lawyer’s
      responsibilities to another client or to a third person, or by the
      lawyer’s own interest, unless:
            (1) The lawyer reasonably believes the representation will
            not be adversely affected; and
            (2) The client consents after consultation. When
            representation of multiple clients in a single matter is
            undertaken, the consultation shall include explanation of
            the implications of the common representation and the
            advantages and risks involved. (emphasis added).
Id.

      Likewise, Rule 1.10(a) prohibits “partners or associates” from

representing a client, if any lawyer in the firm, practicing alone, would be

prohibited from such representation. In this case, the “civil division” of the

Oklahoma County District Attorney’s Office appears to be conflicted by the

“criminal division” with prior/current/potential criminal investigation(s)

(whether formal/informal or official/unofficial) of members of the BOCC.

      Loyalty and confidentiality are essential elements in the lawyer/client

relationship. Loyalty may be compromised or impaired when a lawyer cannot

consider, recommend or carry out an appropriate course of action for a client

because of the lawyer’s other responsibilities of interests. Confidentiality may

be impaired, or the client may feel precluded from full and complete discussions

with counsel, where the third party’s interest becomes involved. Such a conflict

                                       8
          Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 9 of 16




effectively forecloses alternatives which would otherwise be available to the

client.

      A similar case was addressed by the American Bar Association in its

Formal Opinion No. 186 (1938). A lawyer acting as a county attorney in civil

matters only, had sought permission to represent and defend parties in

criminal cases filed in the same county. In concluding that the lawyer could

not represent criminal defendants, the committee opined:

      (F) or the county attorney charged with public duties to accept
      employment adverse to this public employer, puts the county
      attorney in an unseemly situation likely to destroy public
      confidence in him as a public officer and bring a reproach to his
      profession.

      Rule 1.10 which governs the imputation of conflicts of interest to a “law

firm.” In relevant part, it provides:

      While lawyers are associated in a “firm,” none of them shall
      knowingly represent a client when any one of them practicing
      alone would be prohibited from doing so by Rules 1.7 or 1.9, unless
      the prohibition is based on a personal interest of the prohibited
      lawyer and does not represent a significant risk of materially
      limiting the representation of the client by the remaining lawyers
      in the firm.

      By its language, the Oklahoma Rule 1.10(a) imputation analysis begins

with an analysis of Oklahoma Rule 1.7. (Oklahoma Rule 1.9 deals with former

clients, which is not relevant in the current matter at this time.)         If the

                                        9
           Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 10 of 16




interests of the “firm’s clients” are adverse, counsel at the “firm would have a

concurrent conflict of interest under Oklahoma Rule 1.7(a), which states that

a lawyer shall not represent a client if the representation involves a concurrent

conflict of interest. A concurrent conflict of interest exists if:

      (1) the representation of one client will be directly adverse to
      another client; or
      (2) there is a significant risk that the representation of one or more
      clients will be materially limited by the lawyer’s responsibilities to
      another client, a former client[,] or a third person[,] or by a
      personal interest of the lawyer.
      Oklahoma Rule 1.7(a).

      Here the interests of the Oklahoma County Commissioner Kevin

CALVEY (the elected “Chair” of the BOCC) would be directly adverse to his

own attorney’s interests, because he could be providing information to the

detriment of the County of Oklahoma and that of the Oklahoma District

Attorney. The Tenth Circuit has held that the conflicts principles that apply

to joint representation of co-defendants at a single trial apply to representation

of a defendant and a principal government witness. United States v. Winkle,

722 F.2d 605, 610 (10th Cir. 1983) (“we should apply the conflicts principles

from the cases of multiple representation of defendants here where the defense

counsel in this criminal trial had represented the principal Government

witness in litigation with a factual relationship to some issues in this criminal

case.”).
                                         10
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 11 of 16




      As described in the Benchbook for United States District Judges,

representation of parties with competing interests may “inhibit or prevent

counsel from conducting an independent investigation in support” of separate

clients and may prevent counsel from communicating information gathered

from the other client. Section 1.08 at 30, Benchbook for U.S. District Court

Judges, Federal Judicial Center (6th Ed. March 2013). Defendant CALVEY

may have an interest in discrediting the BOCC to achieve his goal of keeping

millions of dollars directed at the Jail Trust.

      In addition, under Oklahoma Rule 1.7(a)(2), a concurrent conflict of

interest exists if “there is a significant risk that the representation of one or

more clients will be materially limited by the lawyer’s responsibilities to

another client . . . .” Okla. R. Prof’l Conduct R. 1.7(a)(2). The Oklahoma County

District Attorney’s Office’s lawyers owe their “clients” duties of confidentiality

and loyalty under Oklahoma Rules 1.6(a) and 1.8(b), which generally prohibit

a lawyer from “reveal[ing] information relating to the representation of a client

unless the client gives informed consent, the disclosure is impliedly authorized

in order to carry out the representation[,] or the disclosure is permitted by

paragraph (b).” See Okla. R. Prof’l Conduct R. 1.6 cmt. [3] (“The principle of

client-lawyer confidentiality is given effect by related bodies of law: the




                                        11
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 12 of 16




attorney-client privilege, the work product doctrine and the rule of

confidentiality established in professional ethics.

      Therefore, material limitation conflicts under Oklahoma Rule 1.7(a)(2)

would arise in the dual representation of both CALVEY and the BOCC whose

interests may conflict because the “firm” lawyers could not disclose or use the

other’s confidential client information unless they obtained the informed

consent of each client to do so with respect to each of their confidential

information (especially if CALVEY in his official capacity was or is being

investigated (officially or unofficially) by his “own attorney” in his official

capacity). See Okla. R. Prof’l Conduct R. 1.6(a). Although it seems unlikely

that either client would provide such consent given the antagonistic positions

of the clients, the attorneys have stated that the firm will be obtaining such

consent.

      Significantly, the Tenth Circuit held that a potential conflict requires

ongoing monitoring by the Court throughout the proceedings because even

valid waivers can become invalid as the case progresses:

      [W]e do not suggest that a single waiver of a potential conflict is
      sufficient. Indeed, “a single waiver pursuant to rule 44(c) may not
      serve to waive all conflicts of interest that arise throughout the
      course of that defendant’s criminal proceedings.” United States v.
      Swartz, 975 F.2d 1042, 1049 (4th Cir. 1992). We agree that “[t]he
      district court has a continuing obligation under rule 44(c) to guard
      against conflicts of interest that may worsen as circumstances
                                       12
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 13 of 16




      change during the course of representation,” id., possibly
      rendering a prior waiver invalid. Id.; United States v. Akinseye, 802
      F.2d 740, 745 n. 3 (4th Cir.1986), cert. denied, 482 U.S. 916, 107
      S.Ct. 3190, 96 L.Ed.2d 678 (1987).

Id.

      The Supreme Court has acknowledged that the conflict of interest of a

lawyer/law firm and his “client” analysis is difficult because it requires a

degree of fortune-telling:

      Unfortunately for all concerned, a district court must pass on the
      issue whether or not to allow a waiver of a conflict of interest by a
      criminal defendant not with the wisdom of hindsight after the trial
      has taken place, but in the murkier pre-trial context when
      relationships between parties are seen through a glass, darkly.
      The likelihood and dimensions of nascent conflicts of interest are
      notoriously hard to predict, even for those thoroughly familiar with
      criminal trials.

Wheat, 486 U.S. at 162–63. The Supreme Court noted that the

willingness of an attorney to obtain a waiver “may bear an inverse

relation to the care with which he conveys all the necessary information

to them.” Id.

      Thus, even with a valid waiver, the Tenth Circuit has emphasized

that “the district court is ‘allowed substantial latitude in refusing

waivers of conflicts of interest.’” United States v. Hunt, 62 F. App’x 272,

276 (10th Cir. 2003) (citing Wheat, 486 U.S. at 163). There is a

presumption in favor of retaining the defendant’s counsel of choice. Id.
                                     13
        Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 14 of 16




“However, the district court may refuse a waiver ‘not only in those rare

cases where an actual conflict may be demonstrated before trial, but in

the more common cases where a potential for conflict exists which may

or may not burgeon into an actual conflict as the trial progresses.’” Id.

                                CONCLUSION

      In light of all of the foregoing, the Plaintiffs are concerned there

are several potential conflicts of interest that may arise from the

Oklahoma County District Attorney’s Office’s concurrent representation

of KEVIN CALVEY as the Chair and leader of the BOARD OF

COUNTY COMMISSIONERS OF THE COUNTY OF OKLAHOMA

(and member of the Jail Trust and proposed advisor in the

administrating the funds at $450.00 an hour) all the while the same

District Attorney’s Office is adverse against its own “client” in the

Oklahoma County District Court arising out of his involvement with

CARES Act funds (or possibly conducting a formal or informal

investigation into him). It is therefore requested that the Court

immediately hold a hearing to ensure that BOCC’s legal interests are

not compromised and the Oklahoma County District Attorney’s Office is

not conducting (or directing) a criminal investigation (whether

formal/informal or official/unofficial) into this specific Defendant (or

                                       14
          Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 15 of 16




others). Commissioner CALVEY (or other members of the BOCC) can

request    the   County   to   seek   outside,   independent   counsel    or

representation through another District Attorney’s Office.


Dated:        November 28, 2020         Respectfully submitted,



                                        /S/ Robert D. Gifford
                                        ROBERT D. GIFFORD, OBA #17034
                                        Gifford Law, P.L.L.C.
                                        P.O. Box 2682
                                        Oklahoma City, OK 73101-2682
                                        T: 405.778.4647|405.810.5406
                                        F: 877.295.0287
                                        E: Robert.Gifford@GiffordLawyer.com

                                        Pro Bono Counsel for the Plaintiffs




                                        15
       Case 5:20-cv-01130-J Document 23 Filed 11/28/20 Page 16 of 16




                      CERTIFICATE OF SERVICE

I hereby certify that on November 28, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and
transmittal of a notice of electronic filing to counsel of record.



                                   /s/ Robert “Bobby Don” Gifford
                                   ROBERT D. GIFFORD
                                   ATTORNEY FOR THE PLAINTIFFS




                                    16
